Citation Nr: 0116124	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a lateral meniscectomy of the left 
knee, healed with scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1949 to 
February 1953.

This appeal arises from an October 1999 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's knee disability was manifested by no more 
than slight instability and full extension with flexion of 
the left knee limited to 125 degrees.  There is no current X-
ray evidence of arthritis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
postoperative residuals of a lateral meniscectomy of the left 
knee, healed with scars, have not been met.  38 U.S.C.A. §§ 
4.1, 4.14, 4.71a, Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was treated 
for a sprained left knee in October 1949.  In September 1950, 
he struck his left knee on a footlocker and was treated for 
internal derangement of the left knee, which had ruptured the 
lateral meniscus.  He later reinjured his knee playing 
basketball.  In October 1950, he was hospitalized at Sheppard 
Air Force Base (AFB) Hospital.  X-rays showed a small 
exostosis extending down from the lateral tibial condyle on 
the left.  The diagnosis was chrondroma of the left knee.  As 
a result, semilunar cartilage was excised from the left knee 
joint.  A January 1951 follow-up revealed no limitation of 
motion, pain, etc.  In February 1951, the veteran slipped and 
fell on his bad knee and complained of slight pain, but had 
no limitation of motion.  He was treated with ace bandages.  
A March 1951 record indicated his physical examination was 
negative.  The veteran's February 1953 discharge examination 
was negative except for notations, indicating that in October 
1950 he had been hospitalized at Sheppard AFB Hospital for 30 
days, had had an operation to correct a "trick knee" 
condition with no complications.  A one inch scar on the left 
knee was noted.  The lower extremities were normal on 
clinical evaluation. 

At a September 1961 VA examination, the veteran complained 
that his left knee was sore and stiff at times, especially if 
he stood, squatted down or sat for prolonged periods.   He 
added that his stiffness disappeared with motion.  On 
examination, the veteran had no difficulty stripping from the 
waist, standing on his toes, or squatting down.  His left 
lower extremity was grossly negative with no evidence of 
deformity or atrophy noted in the muscles of the thigh or 
leg.  All movements of the knee were performed in a normal 
manner through a normal range of motion without heat, 
swelling, tenderness or crepitation.  The collateral and 
cruciate ligaments were intact and McMurray sign was 
negative.  X-rays were negative.  The diagnosis was history 
of lateral meniscectomy of the left knee, healed with 
residual scar.  The examiner added that all other residuals 
mentioned on the examination request were not found.
 
A September 1961 rating decision granted service connection 
for residuals of a lateral meniscectomy of the left knee with 
healed scar and assigned a noncompensable evaluation, 
effective from June 1961.

VA outpatient treatment reports from March to July 1983 
showed that the veteran was treated for pain and swelling of 
the left knee.  An April 1983 clinical note concerning an X-
ray of the left knee described minimal increase in left 
lateral compartment subchond sclerosis, minimum tibial spine 
spurring, and slight squaring of femoral condyle - valgus 
alignment.  The impression was degenerative joint disease 
without instability and he was given Motrin.  The report of 
the April 1983 X-ray was that the knees were normal.

A November 1984 VA examination report revealed a 3 1/2-inch 
anterior-lateral scar on the left knee.  Range of motion of 
the left knee was to 145 degrees.  Measurements of the lower 
extremities indicated that the left thigh, knee and calf were 
1/4-inch smaller than those on the right.  Mild tenderness 
was noted for the scar and anterior joint line.  No laxity of 
ligaments was noted.  X-rays were reported to be normal and 
comparison with the previous April 1983 examination had been 
done.  The diagnosis was mild degenerative joint disease with 
negative X-rays, status postoperative arthrotomy of the left 
knee and old anterior cruciate ligament injury.  

In a June 1985 rating decision, the RO recharacterized the 
disability as residuals of a left knee meniscectomy with 
healed scars and assigned a 10 evaluation, effective from 
September 17, 1984.  This evaluation has remained unchanged.

A September 1987 VA examination report, following an April 
1987 examination, had a diagnosis of mild residual pain with 
activity, mild anterior cruciate ligament (ACL) laxity, but 
no instability and full range of motion.  An April 1987 X-ray 
demonstrated no abnormalities.  The assessment was mild 
degenerative joint disease with questionable ACL deficiency 
without instability.  He was given a refill of Motrin.

An April 1988 X-ray showed no change in appearance of the 
knee when compared to either the April 1987 or April 1983 X-
rays.  No loose bodies were seen and no significant narrowing 
was detected.  The veteran had a density in the posterior 
cortex of t he metaphysis that was probably the result of an 
old fibrous cortical defect that had not changed over the 
past five years.

At an October 1988 VA examination, the veteran complained of 
a slight dull pain that was present almost constantly in the 
left knee and stated that he got relief with Motrin.  He felt 
he could not put a lot of stress on the knee, particularly 
when bent and when climbing stairs or stooping.  The veteran 
denied any instability, locking or giving way but felt that 
his knee had become gradually worse over the last several 
years.  On examination, both knees had flexion/extension from 
0 - 135 degrees.  Drawer and McMurray signs were negative.  
There was no swelling or erythema but there was slight left 
lateral collateral ligament laxity and tenderness of the left 
knee laterally and posteriorly.  The diagnosis was left ACL 
deficiency without instability and with early degenerative 
joint disease.  

In June 1999, the veteran filed a claim for an increased 
rating.

At an August 1999 VA examination, the veteran reported that 
his pain has worsened to a constant ache that was felt 
laterally and posteriorly and ranged from 8 to 9 on a scale 
of 1 to 10, rarely if ever going below 8.  He stated that 
activity exacerbated the condition and rest made it slightly 
better.  The veteran found Ibuprofen was minimally helpful.  
He did not use any ambulatory assisted devices; felt that on 
a mile walk his knee would tighten up and give him pain; and 
that his knee clearly limited his ability to get around.  On 
examination, he walked with an antalgic gait favoring the 
left knee.  He could extend the knee fully and flex to 125 
degrees, which was about 15 degrees short of contralateral 
side.  There was no effusion, patellar pain or abnormal 
laxity.  The veteran had lateral joint line pain as well as 
posterior knee and calf pain.  The medial side was relatively 
free of tenderness.  Ligamentous examination was unremarkable 
with the exception of some slight laxity with varus testing.  
X-rays showed good joint space with no evidence of 
degenerative joint disease.  The impression was status post 
excision of the left lateral meniscus with worsening pain.

Analysis

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The Board finds that the August 
1999 VA orthopedic examination summarized above was adequate 
for rating purposes and there is no further duty to assist 
the veteran with the development of his increased rating 
claim.
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the present level of disability is 
of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's knee disorder is currently evaluated as 10 
percent disabling under Diagnostic Code 5257, which provides 
evaluations for knee impairments.  A 10 percent evaluation is 
assigned for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned for 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims for increased evaluations for knee 
disabilities.  These GC opinions reflect that, when a veteran 
has x-ray evidence of arthritis and knee symptomatology that 
is rated under Diagnostic Code 5257, he may be evaluated 
separately under Diagnostic Codes 5003 and 5257 provided 
additional disability is shown.  VAOPGCPREC 23-97 (July 1, 
1997) (23-97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  
Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either 
Diagnostic Code 5260 or 5261, which include flexion limited 
to 60 degrees or extension limited to 5 degrees, or when 
there is painful motion such that it adds to the actual 
limitation of motion shown under Diagnostic Code 5260 or 
Diagnostic Code 5261.  VAOGCPREC 9-98 at paragraphs 1, 6.  A 
separate evaluation may also be granted under Diagnostic Code 
5003 and 38 C.F.R. § 4.59, when a veteran technically has 
full range of motion that is inhibited by pain. VAOGCPREC 9-
98 at paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

For the reasons that follow, the Board believes that the 
veteran's left knee disability more nearly approximates the 
assigned 10 percent evaluation and that an increased rating 
or a separate rating is not warranted.  At the August 1999 VA 
examination, the veteran reported that his pain had worsened 
to a constant ache that was felt laterally and posteriorly.  
Activity exacerbated the condition and rest and Ibuprofen 
made it slightly better.  On examination, he walked with an 
antalgic gait favoring the left knee.  He could extend the 
knee fully and flex to 125 degrees, which was about 15 
degrees short of full.  Normal range of knee motion is from 0 
- 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  There was no 
effusion, patellar pain or abnormal laxity.  The veteran had 
lateral joint line pain as well as posterior knee and calf 
pain.  X-rays showed good joint space with no evidence of 
degenerative joint disease. The impression was status post 
excision of the left lateral meniscus with worsening pain.  
The medial side was relatively free of tenderness.  The 
examiner noted some slight ligamentous laxity with varus 
testing. The veteran did not use any ambulatory assisted 
devices even though he felt his knee limited his ability to 
get around.  During all but the last examination, the 
examiners found that the veteran had no instability and on 
that examination it was described as slight.  These findings 
do not support an evaluation in excess of the currently 
assigned 10 percent under Diagnostic Code 5257, based on 
slight instability. 

In the absence of evidence of moderate subluxation or 
instability, the Board may not assign a higher evaluation 
under Diagnostic Code 5257.  The Board also may not assign a 
higher evaluation under 38 C.F.R. §§ 4.40, 4.45, as 
interpreted in DeLuca, 8 Vet. App. at 204-05, because 
Diagnostic Code 5257 is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
However, evaluating his knee on the basis of range of motion 
an increase is still not warranted.  The veteran's subjective 
complaints were noted and his range of knee motion on 
examination was flexion to 125 degrees.  As noted above, 
normal flexion is to 140 degrees.  Limitation of knee motion 
is rated under Diagnostic Codes 5260 and 5261.  Where flexion 
is limited to 45 degrees or extension is limited to 10 
degrees a 10 percent evaluation will be assigned.  An 
increased rating based on limitation of knee motion is not 
supported by the evidence.  In addition, in the absence of 
ankylosis of the left knee, the Board may not assign a higher 
evaluation under an alternative Diagnostic Code such as 5256 
for ankylosis.  Furthermore, in the absence of X-ray evidence 
of arthritis and limitation of motion or painful motion, the 
Board may not assign separate evaluations under Diagnostic 
Codes 5003 and 5257 as discussed in the GC opinions noted 
above. 


Conclusion

The Board finds, as the RO did in this case, that the 
veteran's disability is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  38 C.F.R. § 3.321(b).  The record does not show that 
the veteran's service-connected left knee disability has 
resulted in frequent hospitalizations or caused marked 
interference in his employment beyond that which is provided 
for under the regular schedular standards.  The record does 
not reflect a disability picture that is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996).

The Board has carefully considered the veteran's subjective 
complaints of pain in conjunction with the objective clinical 
evidence of record.  The veteran's sincere belief in the 
merits of his claim is recognized; however, the assignment of 
a higher evaluation is not supported by the evidence of 
record.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 10 percent for the postoperative 
residuals of a lateral meniscectomy of the left knee, healed 
with scars.  In reaching this decision, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(relevant sections of which are to be codified at 38 U.S.C.A. 
§ 5107(b)). 



ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of a lateral meniscectomy of the left knee, healed 
with scars, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

